TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED AUGUST 12, 2014



                                    NO. 03-13-00773-CR


                              Deshawn Latral Yates, Appellant

                                               v.

                                 The State of Texas, Appellee




     APPEAL FROM THE 391ST DISTRICT COURT OF TOM GREEN COUNTY
       BEFORE CHIEF JUSTICE JONES, JUSTICES ROSE AND GOODWIN
             AFFIRMED -- OPINION BY CHIEF JUSTICE JONES




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgment of conviction. Therefore, the Court affirms the trial court’s judgment of

conviction. Because appellant is indigent and unable to pay costs, no adjudication of costs

is made.